Dismissed and Memorandum Opinion filed June 19, 2003








Dismissed and Memorandum Opinion filed June 19, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00262-CV
____________
 
MARK S. SCHWEITZER, Appellant
 
V.
 
RON JACOBS, Individually and on 
Behalf
of CHAIRS & TABLES, INC., Appellee
 

 
On Appeal from the 334th District Court
Harris
County, Texas
Trial Court Cause No. 02-59116
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a temporary injunction signed February
3, 2003.  On June 9, 2003, the parties
filed a joint motion to dismiss the appeal because the parties have settled
their dispute.  See Tex. R. App. P. 42.1.  The Court=s abatement order of April 17, 2003,
is lifted, the case is reinstated, and the motion to dismiss is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 19, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.